Citation Nr: 0638386	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death

2. Entitlement to accrued benefits based on entitlement to 
service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	Jeffrey T. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1956 to March 
1958.  He died on May [redacted], 1999.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2001 and November 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
the cause of the veteran's death and denied entitlement to 
accrued benefits, respectively.  

In January 2004, the veteran testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.

The appellant was scheduled for a hearing before a Veterans 
Law Judge at the RO (Travel Board hearing) on September 28, 
2006; however, the evidence of record indicates that she 
failed to report to the scheduled hearing.  As such, the 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704 (2006).


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999.  The certificate of 
death lists the immediate cause of death as cerebral vascular 
occlusion.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for varicose veins at a 10 percent disability 
rating.

4.  There is no competent medical evidence that links the 
veteran's fatal cerebral vascular occlusion directly to 
active service or to any service-related disability.  

5.  The veteran's claim for service connection for a left 
knee disorder was pending at the time of his death.

6.  The appellant's claim for accrued benefits was received 
in June 1999, less than one year after the veteran's death.

7.  Evidence on file at the time of the veteran's death shows 
that he did not have a left knee disorder causally related to 
active service. 


CONCLUSIONS OF LAW

1.  The veteran's fatal cerebral vascular occlusion was not 
caused by, or substantially or materially contributed to by, 
a disability or disease incurred in or related to service.  
38 U.S.C.A. §§ 1101, 1131, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2006).   

2.  The appellant is not eligible for accrued benefits. 38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2001, December 2003 and April 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of her and VA's respective 
duties for obtaining evidence.  

The letters discussed above did not inform the appellant of 
the laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the appellant's 
claims, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the claimant. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination are associated with the claims 
folder.  Records associated with a disability determination 
of the Social Security Administration (SSA) are also of 
record.

It is further observed that the veteran's complete service 
medical records are not associated with the claims file.  
Indeed, the veteran's outstanding records are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center, as indicated in a VA Form 07-3101.  Some x-
rays taken during service have been located and added to the 
record.

Further regarding the duty to assist, several lay statements 
are included in the claims file.  Furthermore, the record 
includes the appellant's own statements, to include testimony 
provided at a January 2004 hearing before the RO.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  In determining whether the 
service-connected disability was a contributory cause of the 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran's certificate of death states the cause of death 
as cerebral vascular occlusion.  In the present case, the 
appellant contends that service connection for the cause of 
the veteran's death should be granted on the basis that his 
death was the result of complications following right knee 
surgery.  She asserts that the veteran's right knee condition 
which necessitated the surgery was related to his low back 
disorder, degenerative osteoarthritis at L4-L5, which should 
have been service connected.  In the alternative, the 
appellant claims that his right knee should have been service 
connected on a direct basis, and the right knee surgery lead 
to the complications which caused the veteran's fatal 
cerebral vascular occlusion.  

The competent evidence of record does not support the 
appellant's contentions.  Again, the veteran's service 
medical records were not available for review as they were 
apparently lost in the fire at the National Personnel Records 
Center in 1973.  
Moreover, the post-service medical evidence does not 
demonstrate that the veteran's back or right knee 
disabilities documented in the record were causally related 
to active service.  

With respect to the veteran's low back disability, the Board 
acknowledges a September 1982 letter written by Dr. E. R. A.  
Such letter indicated that he had treated the veteran from 
the time of his discharge from active service until he 
underwent surgery in 1965.  The treatment was for a lower 
spinal condition, sciatica.  However, no evidence 
demonstrates that such disability was caused during active 
service.  In fact, while the report of medical history 
outlined in a January 1978 VA special orthopedic examination 
report indicated that the veteran had injured his back in 
service, it was noted that his x-rays were negative.  
Following service, the veteran sustained a workplace injury 
to his back which required surgery in 1965 for a ruptured 
disc.   He was diagnosed with degenerative osteoarthritis for 
the first time in 1965, 17 years after leaving service.  

The 1978 examiner opined that that the veteran's history of 
back injury while in service was not the cause of the 
ruptured disc he sustained while at work, although he may 
have had a problem with chronic low back strain prior to the 
rupturing of this disc.  

The post-service medical records in the claims file continue 
to reflect extensive, consistent treatment for a back 
disability, however, none of this competent evidence 
provides a nexus to his time in service.  In fact, a March 
2004 VA medical opinion regarding the veteran's spine 
disorder reflects the examiner's conclusion that the medical 
evidence of record would indicate that the veteran's back 
injury in service was of a musculoligamentous nature and 
therefore classically self-limiting.  The examiner observed 
that post-service, the veteran incurred a work-related low 
back injury, which subsequently resulted in a lumbar disc 
surgery in 1965.  He opined that this work related injury 
would be the most likely cause of his subsequent arthritic 
back condition.  The examiner stated that within a reasonable 
degree of medical certainty, it is not at least as likely as 
not that the veteran's long-term degenerative and arthritic 
changes of the lumbar spine were related to his military 
service, but rather from his 1965 workplace injury.  Because 
this opinion was offered following a comprehensive review of 
the claims file, it is found to be highly probative.  
Moreover, no other competent evidence of record refutes this 
opinion. 

Based on the foregoing, the competent evidence does not 
support the conclusion that the veteran's low back disability 
was causally related to active service.  In so finding, the 
Board acknowledges lay statements dated in 1978 and 1979, 
written by individuals who had worked with the veteran 
shortly after his discharge from active service.  They 
reported that they observed him to have back problems.  These 
individuals also attested that the veteran was seeing a 
doctor for such back trouble. 

While considering the above statements, the Board is more 
highly persuaded by the  competent evidence that expressly 
finds that such disability was not likely due to the 
veteran's active service.  Therefore, even if the veteran's 
low back disorder caused his right knee problems which in 
turn lead to his surgery and subsequent death, service 
connection would not be warranted for the cause of the 
veteran's death, since the claimed underlying condition does 
not warrant service connection.

In terms of the appellant's claim that the veteran's right 
knee should have been service-connected on a direct basis, 
there is no competent medical evidence in the records which 
provides a link between the veteran's right knee disability 
and his active service.  In fact, x-rays performed in 
conjunction with the 1978 special orthopedic examination 
revealed no evidence of fracture or bone destruction, 
articular joint spaces which appeared to be normal and no 
soft tissue calcification.  In fact, it appears from the 
record that the veteran did not begin having right knee 
problems until the early 1980s, over twenty years after 
separation from active service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on the foregoing, service connection on a direct basis 
for the veteran's right knee disorder is not warranted.  
Therefore, it follows that service connection for the 
veteran's cause of death on this basis must also be denied.

It should be noted that, at the time of the veteran's death, 
he was service-connected at a 10 percent disability rating 
for varicose veins.  Since there is no competent medical 
evidence causally relating this disability to his fatal 
cerebral vascular occlusion, service-connection for the 
veteran's cause of death as related to his service-connected 
disability is not warranted. 

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the circumstances of this case, 
including the fact that most records relating to the 
veteran's active service were presumed to have been destroyed 
in a fire.  Given the absence of such records, the Board has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  However, the evidence fails to 
establish that the veteran's fatal cerebral vascular 
occlusion condition was related to service or any service 
connected disabilities.  Accordingly, service-connection for 
the cause of the veteran's death is denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Accrued Benefits

At the time of his death, the veteran had an ongoing claim 
for entitlement to service connection for a left knee 
disorder.  When a veteran had a claim pending at the time of 
his death, his surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of his death, 
and which were due and unpaid for a period not to exceed two 
years, based on existing ratings or decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2006); Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim 
for accrued benefits is separate from the claims that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the veteran's claims and the appellant 
takes the veteran's claims as they stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(a), (c) (2006).  The veteran died in May 1999, and the 
appellant initiated her claim in June 1999. Therefore, she 
meets the requirement for filing an accrued benefits claim. 

In his pending claim for service connection for his left knee 
disorder, the veteran contended that his left knee problems 
began in service and therefore should be service-connected.  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of left knee arthritis within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  In this 
regard, the January 1978 special orthopedic examination 
report reflects the veteran's statements that he twisted his 
left knee in the second week of basic training, that he had 
swelling and pain and went to see the physician, but was 
given no treatment and returned to active duty.  While he 
continued to have weakness and swelling in service, he claims 
he did not seek follow-up treatment.  The veteran reported to 
the examiner that he had no history of locking, had not lost 
time from work because of his knee, and had received no 
treatment of medication since his discharge from service.  A 
contemporaneous x-ray revealed no evidence of fracture or 
bone destruction, normal articular joint spaces and no soft 
tissue calcification.  

Further medical records in the claims file indicate that the 
veteran has received ongoing treatment for left knee 
degenerative joint disease, including a total left knee 
replacement in 1991.  However, none of the medical records in 
the claims file provide a link between his left knee disorder 
and his time in service.  In terms of the appellant's own 
statements and the veteran's statements that are part of the 
record, they, as laypeople, with no apparent medical 
expertise or training, are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect under the holding in 
Espiritu, supra.  

Based on the evidence, there are no accrued benefits payable 
based on the pending claim at the time of the veteran's death 
for service connection for a left knee injury.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


